OPINION — AG — ** ILLEGAL ALIENS ARREST ** PERSONS ARRESTED AS A RESULT OF VIOLATION OF FEDERAL CRIMINAL LAWS AND BROUGHT TO THE SHERIFF PURSUANT TO 57 O.S. 1971 16 [57-16], WOULD BE BY THE AUTHORITY OF THE UNITED STATES AND MUST BE ACCEPTED PURSUANT TO 57 O.S. 1971 16 [57-16](A) AND 57 O.S. 1971 16 [57-16] . THE SHERIFF IS MERELY A JAILOR FOR THE UNITED STATES AND, THEREFORE, HAS NO LIABILITY AS THE RESULT OF AN ILLEGAL ARREST OR A SUBSEQUENT ACQUITTAL, OF COURSE, PRESUMING THE SHERIFF HAS NO ACTUAL KNOWLEDGE OF AN ILLEGAL ARREST. CITE: 22 O.S. 1971 196 [22-196], ARTICLE VI, SECTION 2 (ROBERT L. MCDONALD)